EXHIBIT 10.1
[vpfglogo.jpg]
2013 Executive Annual Incentive Plan (EIP)
Objectives


The purpose of ViewPoint Financial Group, Inc. (“ViewPoint” or the “Bank”)
Executive Annual Incentive Plan (EIP) is to motivate and reward senior
executives for their contributions to the performance and success of the Bank.
ViewPoint's incentive plan focuses on the financial measures that are critical
to the company's growth and profitability. This document summarizes the elements
and features of the Plan.
The objectives for ViewPoint's Incentive Plan are as follows:
•
Recognize and reward achievement of Bank's annual business goals.

•
Motivate and reward superior performance.

•
Attract and retain talent needed to grow the Bank.

•
Be competitive with market.

•
Encourage teamwork and collaboration among the Bank's leadership and across
business groups.

•
Increase engagement and commitment to the Bank

•
Ensure appropriate risk balance in plan design and governance policies.



Plan Year


The annual incentive plan follows the Bank's fiscal year, January 1st to
December 31st.


Eligibility/Participation


Eligibility - Senior executive officers are eligible to participate. To
participate in the plan, the employee should meet the following requirements:
•
Employees hired after January 1st of the plan year will receive a pro-rata award
based on the number of weeks employed during the plan year.

•
Participants must be employed at the time of incentive distribution to receive
an incentive award except death, disability and retirement.

Participation - Every year the participants will be proposed by CEO and approved
by the Compensation Committee. For 2013, the participants include CEO and EVPs.


Incentive Award Opportunity


Each participant will have a target award (expressed as a percentage of base
earnings) and range that defines their incentive opportunity. Actual awards will
be allocated based on specific performance goals defined for each participant
and will range from 0% to 170% of target incentives. The table below summarizes
target incentives for the 2013 plan year.


2013 Annual Incentive Targets
Role
Below Threshold
Threshold
(50%)
Target
(100%)
Maximum
(170%)
CEO
0%
25%
50%
100%
EVPs
0%
20%
40%
68%











--------------------------------------------------------------------------------


Performance Gate/Trigger


To activate the annual incentive plan, 85% of budgeted Net Income must be
achieved.


Performance Measures
The Incentive Plan will reward Bank performance as measured by Net Interest
Margin, Efficiency Ratio, ROA and NPA/Avg. Assets.
Performance will be measured on a relative basis against an Industry Index
defined as the SNL Small Cap U.S. Banks Index excluding non-exchange traded
banks (e.g. OTCBB, Pink Sheet). The index component companies will be determined
at the end of performance period (e.g. 12/31/2013).
In addition to the Bank performance goals relative to industry, a portion of the
incentive will reflect an assessment of strategic accomplishments/progress
toward the strategic plan, particularly as it relates to three core initiatives:
Increasing Household Penetration, Shifting the Bank's Asset Mix and Deposit
Growth. These core initiatives will also serve as key measures for the
management incentive goals.
The table below presents the FY 2013 goals.


Performance Measures
 
Performance Goals
 
Weight
 
Threshold
Target
Stretch
 
Net Interest Margin
 
35th Percentile
50th Percentile
75th Percentile
 
20%
Efficiency Ratio
 
 
20%
ROA
 
 
20%
NPA / Avg. Assets
 
 
20%
Strategic Achievement and Progress
 
Assessment of strategic achievement and progress against three core initiatives:
household penetration, deposit growth, shifting asset mix
 
20%
Total
 
 
 
100%

Payouts


Performance will be assessed at the end of the fiscal year. 80% of the awards
will be calculated formulaically. 20% will be based on a qualitative assessment
of progress against the strategic initiatives. Due to the financial data
availability, the index financials will be measured based on trailing twelve
months as of September 30, 2013 while ViewPoint's financials will be measured as
of FYE 2013. Actual payouts for each performance goal will be pro-rated between
threshold and maximum levels to reward incremental improvement.


Performance of each specific goal (.e.g. Net Interest Margin, Efficiency Ratio,
ROA and NPA / Avg. Assets) is calculated independently to determine the payout
for the goal. The sum of the awards for each performance measure determines the
total incentive award. Payouts will be made in cash as soon as possible after
the closing of Company financials each year and the Committee review and approve
the results.


Payouts will be made in cash at the completion of the annual performance period
(January - December). Participants must be employed at the time of award in
order to receive payment.
Incentive compensation will be tracked and paid annually approximately 75 days
following the conclusion of the company's fiscal year. In no event will a
payment be paid later than March 15 of the following year.


Each participant's payout is calculated on Base Earnings. Base earnings reflect
the base salary actually earned during the course of the plan year. The actual
incentive calculation is then based on each participant's performance goals as
outlined above.








--------------------------------------------------------------------------------


Committee Discretion


The Compensation Committee reserves the right to apply positive or negative
discretion to the plan as needed to reflect business environment, market
conditions that may affect the Bank's performance and incentive plan funding as
well as overall risk and regulatory issues.
The Committee also reserves the right to amend, modify and adjust payouts as
necessary.


Illustration of Sample Performance Scorecard


Below is an illustration of how the plan might work. We assume net income
exceeded 85 percent of budget to “turn the plan on”. Our illustration uses a
sample base salary of $270,000 and an incentive target of 40% ($108,000).
Threshold payout opportunity equals 50% of target while stretch payout
opportunity equals 170% of target.


Performance Goals
Performance and Payout
Performance Measures
Weight
$
Actual Performance
Payout Allocation (0% - 170%)
Payout ($)
Net Interest Margin
20%
$21,600
50th percentile (target)
100%
$21,600
Efficiency Ratio
20%
$21,600
35th percentile (threshold)
50%
$10,800
ROA
20%
$21,600
80th percentile
(stretch)
170%
$36,720
NPA / Avg. Assets
20%
$21,600
57th percentile
(between target and stretch)
120%
$25,920
Strategic Achievement and Progress
20%
$21,600
Met Progress Expectations
100%
$21,600
Total
100%
$108,000
 
$116,640



This participant's payout of $116,640 is 108% of target.


Terms and Conditions


Participation
Senior executives are eligible to participate in the Plan. New employees will
receive a prorated award.
Effective Date
This Program is effective January 1, 2013 to reflect plan year January 1st to
December 31st, 2013. The Plan will be reviewed annually by the Bank's
Compensation Committee and Executive Management to ensure proper alignment with
the Bank's business objectives. ViewPoint retains the rights as described below
to amend, modify or discontinue the Plan at any time during the specified
period. The Incentive Plan will remain in effect until December 31, 2013.
Program Administration
The Program is authorized by the Board of Directors and administered by the
Compensation Committee. The Compensation Committee has the sole authority to
interpret the Plan and to make or nullify any rules and procedures, as
necessary, for proper administration. Any determination by the Compensation
Committee will be final and binding on all participants.


--------------------------------------------------------------------------------


Program Changes or Discontinuance
ViewPoint has developed the Plan on the basis of existing business, market and
economic conditions; current services; and staff assignments. If substantial
changes occur that affect these conditions, services, assignments, or forecasts,
ViewPoint may add to, amend, modify or discontinue any of the terms or
conditions of the Plan at any time.
The Compensation Committee may, at its sole discretion, waive, change or amend
any of the Plan as it deems appropriate.
Incentive Award Payments
Awards will be paid in cash before the end of the first quarter following the
Plan year. Awards will be paid out as a percentage of a participant's base
earnings for the Plan year. Incentive awards will be considered taxable income
to participants in the year paid and will be subject to withholding for required
income and other applicable taxes.
Any rights accruing to a participant or his/her beneficiary under the Plan shall
be solely those of an unsecured general creditor of ViewPoint. Nothing contained
in the Plan, and no action taken pursuant to the provisions hereof, will create
or be construed to create a trust of any kind, or a pledge, or a fiduciary
relationship between ViewPoint or the Committee and the participant or any other
person. Nothing herein will be construed to require ViewPoint or the CEO to
maintain any fund or to segregate any amount for a participant's benefit.
In the event that an individual, who is due an incentive payout under the plan,
terminates their employment with the Bank after the plan year and prior to the
date the incentive is paid, that individual's incentive will be included in the
pool and allocated to other participants of the plan. 
Program Funding
The Plan is funded and accrued based on Bank performance results for a given
year. Achieving higher levels of performance will increase the Plan payouts to
participants. Similarly, achieving less than target performance will reduce the
Plan payouts. If the Bank does not achieve its threshold bank performance goal
or the trigger performance requirement, the Plan will not be paid.
New Hires, Reduced Work Schedules, Promotions, and Transfers
Participants who are not employed by ViewPoint at the beginning of the Plan year
will receive a pro rata incentive award based on their length of employment
during a given year.
Part time employees are eligible to participate. Their award percentage will
reflect their base earnings based on actual hours worked. A participant whose
work schedule changes during the year will be eligible for prorated treatment
that reflects his/her time in the different schedules.
If a participant changes his/her role or is promoted during the Plan year,
he/she will be eligible for the new role's target incentive award opportunity on
a pro rata basis (i.e. the award will be prorated based on the number of weeks
employed in the respective positions.)
In the event of an approved leave of absence, the award opportunity level for
the year will be adjusted to reflect the time in active status. For example, a
participant on leave status for 13 weeks during a Plan year will have his or her
calculated award reduced by one-fourth (13 weeks/52 weeks) to reflect the period
of leave.
Termination of Employment
If a Plan participant is terminated by the Bank, no incentive award will be
paid. To encourage employees to remain in the employment of ViewPoint, a
participant must be an active employee of the Bank on the date the incentive is
paid to receive an award. (See exceptions for death, disability and retirement
below)


--------------------------------------------------------------------------------


Disability, Death or Retirement
If a participant is disabled by an accident or illness, and is disabled long
enough to be placed on long-term disability, his/her bonus award for the Plan
period shall be pro-rated for the time served.
In the event of death, ViewPoint will pay to the participant's estate the
pro-rated award that would have been earned by the participant for the time
served.
Individuals who retire will receive the pro-rated payment for the time served.
Ethics and Interpretation
If there is any ambiguity as to the meaning of any terms or provisions of this
plan or any questions as to the correct interpretation of any information
contained therein, the Bank's interpretation expressed by the Compensation
Committee will be final and binding.
The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the employee to disciplinary action up to and
including termination of employment. In addition, any incentive compensation as
provided by this plan to which the employee would otherwise be entitled will be
revoked.
Participants who have willfully engaged in any activity, injurious to the Bank,
will upon termination of employment, death, or retirement, forfeit any incentive
award earned during the award period in which the termination occurred.
Clawback (Subject to change based upon the requirements of governing law or
regulation)
If for any reason ViewPoint has to restate its financial statements (as
determined by the members of the Board of Directors who are considered
“independent” for purposes of the listing standards of the NASDAQ), the
Committee will take, in its sole discretion, such action as it deems necessary
to take adjustments to the incentive awards earned during the current year and
up to three years before the restatement. The Committee may require
reimbursement of a bonus or incentive compensation awarded to current and past
officers or cancel unvested restricted stock or other stock or stock-based
awards previously granted to such officers in the amount by which such
compensation exceeded any lower payment that would have been made based on the
restated financial results.
Miscellaneous
The Plan will not be deemed to give any participant the right to be retained in
the employ of ViewPoint, nor will the Plan interfere with the right of ViewPoint
to discharge any participant at any time.
In the absence of an authorized, written employment contract, the relationship
between employees and ViewPoint is one of at-will employment. The Plan does not
alter the relationship.
This incentive plan and the transactions and payments hereunder shall, in all
respect, be governed by, and construed and enforced in accordance with the laws
of the state of Texas.
Each provision in this Plan is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not, in any way, be affected or impaired thereby.
This plan is proprietary and confidential to ViewPoint and its employees and
should not be shared outside the organization.




